Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

ALLOW SUBJECT MATTER
This office action is in response to the Terminal Disclaimer filed on March 9, 2022  
Claims 41-78 are allowable over the prior art of record.
The present invention is directed to a system and method for the Network Management Engine generates or updates event data associated with the event. Claims 41, 74, and 77 are uniquely identify a distinct feature “a network management system providing a mapping of multimodal sensor data to events comprises an event database comprises a Management Information Base (MIB) and wherein the MIB is organized relative to operational or behavioral events, obtain a set of multimodal sensor, train one  or more machine learning models based on the set of multimodal sensor data, update the mapping based on the trained machine learning models, determine a match of the obtains set of multimodal sensor data to a first event, and cause generation or updating of first event data associated with the first event” and others limitations presented in the independent claims. Claims 42-73, 75, 76, and 78 are allowed due to dependent claims.
Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC H NGUYEN whose telephone number is (571)272-3919.  The examiner can normally be reached on M-F: 7:30 am -3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUOC H NGUYEN/Primary Examiner, Art Unit 2451